Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 22, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 22, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01450-CV
____________
 
IN RE WHATABURGER, INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 31, 2003, relator
filed a petition for writ of mandamus in this Court seeking to compel the trial
judge to set aside his order denying relator=s motion to compel arbitration.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  
Because we find the trial court did not abuse its discretion,
we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed January 22, 2004.
Panel consists of
Chief Justice Hedges and Justices Anderson and Seymore.